Order issued: September      /   ,   2012




                                                  In The
                                  (nurt uf Appia1a
                         !Iift1i Ihtrirt uf ixas d Oattu
                                            No. 05- 12-00254-CV


                 DALLAS INDEPENDENT SCHOOL DISTRICT, Appellant

                                                    V.

                                 DOUGLAS WATSON, Appellee


                        On Appeal from the 95th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-08-12298-D


                                                ORDER

       We GRANT appellant’s September 13, 2012 motion for an extension of time to file a reply

brief. Appellant shall file its reply brief on or before October 22, 2012.




                                                           /
                                                          ROLXfq4IT
                                                         /HST